Citation Nr: 1225691	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hand arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1964 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran has submitted a December 2008 request for information to reconstruct medical data (NA Form 13055), where he identifies treatment aboard the U.S.S. Constellation, from May 1967 to December 1967 for the bilateral hands, and for pain and ringing in the ears.  Service treatment records have been associated with the claims file, to include treatment records from the U.S.S. Constellation (CVA 64) dated in June 1967.  While June 1967 clinical records show that the Veteran was treated for the sudden onset of a migratory type arthritis, treatment records only reflect involvement of the left knee and left ankle.  No treatment for the bilateral hands or treatment pertaining to hearing loss or tinnitus was shown.  In order to afford the Veteran every benefit of the doubt, the Board finds that an additional request should be made for any outstanding service treatment records identified by the Veteran.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded VA examinations to address hearing loss, tinnitus, or arthritis of the bilateral hands. 

The Veteran reported that he served aboard the U.S.S. Constellation as a plane captain, and that he was treated in sick bay for ear pain and ringing in the ears.  He recalled that his ears were packed with a wick during such treatment.  During a July 2006 VA hearing consultation, the Veteran reported exposure to aircraft noise in service while preparing jets for take-off and fueling them while the engines were running.

The Veteran's DD Form 214 shows that he had a specialty number of AMH-3, and that he completed training as an aviation structural mechanic.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of AMH (Aviation Structural Mechanic - Hydraulics) have a high probability of exposure to hazardous noise.  

In light of the foregoing, the Board finds that remand for a VA examination is necessary to determine if the Veteran has current hearing loss and/or tinnitus etiologically related to hazardous noise exposure in service. 

VA treatment records reflect a history of arthritis in the hands and feet.  The Veteran was treated for the sudden onset of a migratory type arthritis in service, affecting the left knee and left ankle.  The Veteran has additionally reported treatment for swelling in the bilateral hands in service, and reported that he had his wedding ring cut off due to the swelling.  The Board emphasizes that the Veteran is competent to report his symptomatology in service.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has current arthritis of the bilateral hands etiologically related to service.

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the VA examiners must consider the Veteran's reported symptomatology in service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

It appears, from the record, that the Veteran continues to receive treatment at the VA Medical Center in Topeka, Kansas.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  
See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an additional attempt obtain and associate with the claims file any outstanding service treatment records dated from May 1997 to December 1997.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should obtain any updated VA treatment records dated from March 2008 to the present from the VA Medical Center in Topeka, Kansas, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA audiology examination to determine whether the Veteran has current hearing loss or tinnitus etiologically related to service.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner should review the entire claims folder, to include lay statements submitted by the Veteran.  The VA examiner should note that the Veteran served as an aviation structural mechanic, and his duty MOS is shown to be associated with high probability of exposure to hazardous noise. 

The examiner should render an opinion, based on all available evidence, as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus was incurred in service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, to include lay evidence provided by the Veteran, and must provide a discussion of the facts and medical principles involved. 

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination within the appropriate specialty to determine if he has current arthritis of the bilateral hands etiologically related to service.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner should review the entire claims folder, to include lay statements provided by the Veteran indicating that he was treated for swelling of both the hands and the ankle in service, and that his wedding ring was cut off due to the swelling.   

The examiner should state whether the Veteran has current arthritis of the bilateral hands and should state, based on the available evidence, whether it is at least as likely as not that any such disability is etiologically related to the Veteran's military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, and must provide a discussion of the facts and medical principles involved. 

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


